Citation Nr: 0112485	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-00 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from January 1963 to December 
1963, and from March 1968 to April 1969.  He died in May 
1998, and the appellant is his widow.  This case comes to the 
Board of Veterans' Appeals (Board) from a January 1999 RO 
decision which denied the appellant's claim for entitlement 
to DIC benefits.  


FINDING OF FACT

The appellant, who is the widow of the veteran (separated 
from military service in April 1969), was married to him from 
September 1997 until his death in May 1998, and there was no 
child born to them; she now claims DIC benefits.  


CONCLUSION OF LAW

The appellant's marriage to the veteran does not satisfy the 
marriage eligibility requirements for DIC benefits.  38 
U.S.C.A. §§ 1304, 1318 (West 1991 and Supp. 2000); 38 C.F.R. 
§ 3.22 (2000), § 3.54 (1999 and 2000).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active service from January 1963 to December 
1963, and from March 1968 to April 1969.  

In June 1998, the RO received the appellant's application for 
DIC benefits by a surviving spouse.  On the application, she 
claimed that the veteran's death was due to service.  She 
also reported that she and the veteran were married in 
September 1997 and that it was the third marriage for her and 
the fourth for the veteran.  With her claim, the appellant 
submitted copies of her divorce decrees, dated in September 
1975 and June 1997; a certified copy of a marriage 
certificate showing her marriage to the veteran on September 
[redacted], 1997; and a certified copy of a death certificate showing 
the veteran died on May [redacted], 1998 of ischemic heart disease 
and hypertension.  (Also of record is a copy of the veteran's 
most recent divorce judgment dated in November 1990.)  

In a December 1998 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death 
(i.e., DIC under 38 U.S.C.A. § 1310) and granted entitlement 
(for any eligible survivors) to DIC benefits under the 
provisions of 38 U.S.C. § 1318.  The RO determined that 
although the veteran's death was not due to service-related 
conditions, he was continuously rated totally disabled by 
reason of service-connected disabilities for a period of 10 
years or more immediately preceding death (he was rated 
totally disabled since April 1978).  

In a January 1999 letter, the RO notified the appellant of 
its decision to deny her claim for DIC benefits, on the basis 
that she was not married to the veteran for more than one 
year prior to his death and that there was no child born of 
their marriage.  

In a March 1999 statement, the appellant expressed her 
disagreement with the RO's decision to deny her DIC benefits, 
arguing that she had lived with the veteran since 1991 as 
husband and wife.  In an attached letter, she argued that she 
should receive DIC benefits on the bases that she and the 
veteran were inseparable since 1990; that she sacrificed her 
time, gave up jobs, and relocated in order to be with the 
veteran and care for him during his illnesses; that they had 
not married sooner because they were both apprehensive after 
previous failed marriages and because she had to obtain a 
divorce from her previous husband; and that although they 
were not legally married initially, they felt as if they were 
married from the time they began living together.  The 
appellant also submitted additional statements from 
employers, daughter (from a prior marriage), and mother-in-
law, who asserted that the veteran and the appellant were 
together and living essentially as husband and wife for at 
least five years prior to the veteran's death.  

In her January 2000 substantive appeal (VA Form 9), the 
appellant reiterated that she should be granted DIC benefits 
because she and the veteran were living as husband and wife 
since 1991.  She stated she assumed her previous husband had 
applied for and obtained a divorce from her (she said she had 
not contested a divorce) but later learned her previous 
husband had not followed through and obtained the divorce.  
She stated after this discovery she initiated the divorce 
proceedings in order that she could then marry the veteran.  

At a January 2000 RO hearing before a hearing officer, the 
appellant testified that although she understood the law 
required that she had to have been married for a year prior 
to the veteran's death in order to be eligible for DIC 
benefits, there were extenuating circumstances in her case 
that would entitle her to the benefits.  She stated that she 
told her previous husband's girlfriend that she would not 
contest a divorce; that she thereafter started a life with 
the veteran, without thinking whether or not she was still 
married; that she took care of the veteran through his 
illnesses and was treated by doctors, employers, the 
veteran's mother, and others as if she was the veteran's 
wife; and that she began living with the veteran as husband 
and wife in 1991 and lived as such until the veteran's death.  
She stated that they had talked about getting married about a 
year prior to their marriage but that they were initially 
skeptical because each had had bad prior marriages.  She 
stated after they decided to marry she discovered that she 
first had to obtain a divorce from her previous husband 
before she could marry the veteran.  She added that at the 
time she married the veteran she did not realize the extent 
of his illness.  

In a February 2000 supplemental statement of the case, the RO 
notified the appellant that, notwithstanding her testimony, 
she did not qualify as a surviving spouse of the veteran for 
the purposes of entitlement to DIC benefits under VA law.  

In a November 2000 statement, the appellant's representative 
argued that the VA should recognize the appellant as the 
surviving spouse for the purposes of granting entitlement to 
DIC benefits because the appellant and the veteran had been 
living together as husband and wife, and were known in the 
community as such, since 1991.  

II.  Analysis

The appellant claims that she is entitled to DIC benefits.  
The claims file shows that through its discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case, the RO has notified her of the 
evidence needed to substantiate her claim.  Additionally, the 
RO has afforded the appellant a personal hearing at the RO.  
Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  
 
The eligibility requirements for DIC based on service-
connected death (i.e., under 38 U.S.C.A. § 1310) for a widow 
of a veteran dying after December 31, 1956 include that the 
spouse must be married to the veteran (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated; or (2) for one year 
or more; or (3) for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  38 
U.S.C.A. § 1304; 38 C.F.R. § 3.54(c) (1999 and 2000).  
Similarly, under 38 U.S.C. § 1318, which is another basis for 
DIC based on the veteran being rating totally disabled for a 
certain number of years before death (the veteran was rated 
as such), the marriage to the veteran shall have been for a 
period of not less than one year immediately preceding the 
date of the veteran's death, or for any period of time if a 
child was born of the marriage, or was born to them before 
the marriage.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.54(c) (1999) 
and § 3.22 (2000).  

A review of the record shows that the appellant does not meet 
the eligibility requirement for DIC benefits because she was 
married to the veteran for less than one year, from September 
1997 until his death in May 1998, and there was no child born 
to them.  Obviously the appellant and the veteran did not 
have a legal ceremonial marriage for at least a year 
preceding the veteran's death.  They also could not have had 
a common law marriage for such period, since the appellant 
had a pre-existing marriage to another which was not 
terminated by divorce until less than a year preceding the 
veteran's death.  Moreover, even if it was determined that 
the cause of the veteran's death was service-connected, the 
appellant was not married to the veteran prior to the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated.  

The appellant cites circumstances, such as the veteran and 
she considered themselves as husband and wife (as did the 
community) many years before they legally married, they were 
initially apprehensive of marriage because they had both had 
bad previous marriages, and she had believed her previous 
husband had already obtained a divorce.  Such equitable 
arguments, however, do not alter the applicability of the 
law.  The Board is bound to follow the applicable laws and 
regulations of the VA.  See 38 C.F.R. § 20.101.  As the 
appellant was married to the veteran for less than one year 
prior to his death, without any children born to them, and 
following the expiration of 15 years after the termination of 
the veteran's service (assuming the veteran's cause of death 
was service-connected), it is clear that she does not meet 
the marriage requirements of the law to be eligible for DIC 
benefits. 

The relevant facts are not in dispute, and it is the law, not 
the evidence, which is determinative of the outcome of this 
case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the 
appellant does not meet the marriage eligibility requirements 
for DIC benefits, the claim must be denied as a matter of 
law.


ORDER

Entitlement to DIC benefits is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

